Exhibit 4.2 NORFOLK SOUTHERN CORPORATION as Issuer and U.S. BANK TRUST NATIONAL ASSOCIATION, as Trustee ­ THIRD SUPPLEMENTAL INDENTURE Dated as of September 14, 2011 to INDENTURE Dated as of June 1, 2009 6% Senior Notes due 2111 TABLE OF CONTENTS ARTICLE I Definitions SECTION 1.01. Definitions 3 ARTICLE II Additional Notes SECTION 2.01. Designation and Authorization 4 SECTION 2.02. Form of the Additional Notes. 4 SECTION 2.03. Denomination of the Additional Notes. 4 SECTION 2.04. Transfer and Exchange. 4 SECTION 2.05. Legend. 6 ARTICLE III Amendment to Base Indenture SECTION 3.01. Amendment to Base Indenture. 7 ARTICLE IV Amendment to Second Supplemental Indenture SECTION 4.01. Amendment to Second Supplemental Indenture. 8 ARTICLE V Miscellaneous SECTION 5.01. Application of Third Supplemental Indenture. 8 SECTION 5.02. Effective Date of Third Supplemental Indenture. 9 SECTION 5.03. Counterparts. 9 SECTION 5.04. Trustee Not Responsible for Recitals. 9 SECTION 5.05. Governing Law. 9 SECTION 5.06. U.S.A. Patriot Act. 9 Exhibit A - Form of Additional Note Exhibit B - Form of Transfer Certificate for Transfer from Rule 144A Global Note to Regulation S Global Note Prior to the Expiration of the Distribution Compliance Period i Exhibit C - Form of Transfer Certificate for Transfer from Rule 144A Global Note to Regulation S Global Note After the Expiration of the Distribution Compliance Period Exhibit D - Form of Transfer Certificate for Transfer from Regulation S Global Note to Rule 144A Global Note Prior to the Expiration of the Distribution Compliance Period ii THIRD SUPPLEMENTAL INDENTURE dated as of September 14, 2011 (the “Third Supplemental Indenture”), by and between Norfolk Southern Corporation, a Virginia corporation, as issuer (the “Company”), and U.S. Bank Trust National Association, as trustee (the “Trustee”). WHEREAS, the Company executed and delivered the indenture, dated as of June 1, 2009, to the Trustee (the “Base Indenture,” as amended by the Second Supplemental Indenture (as defined below) and as hereby further supplemented and amended by this Third Supplemental Indenture, the “Indenture”), to provide for the issuance of the Company’s debt securities to be issued in one or more series; WHEREAS, pursuant to Sections 2.01 and 9.01 of the Base Indenture, the execution and delivery of the Second Supplemental Indenture dated as of May 23, 2011 between the Company and the Trustee (the “Second Supplemental Indenture”) established and authorized the issuance of the Company’s 6% Senior Notes due 2111, a new series of debt securities initially limited to an aggregate principal amount of $400,000,000 (the “2111 Series”); WHEREAS, on May 23, 2011 the Company issued $400,000,000 aggregate principal amount of debt securities of the 2111 Series (the “Prior Notes”); WHEREAS, Sections 2.01 and 9.01 of the Base Indenture provide that a supplemental indenture may be entered into without the consent of the holders of any debt securities issued by the Company pursuant to the Base Indenture (the “Securities”) by the Company and the Trustee for the purpose of issuing additional Securities of a series previously authorized; WHEREAS, Section 2.01 of the Second Supplemental Indenture contemplates the reopening of the 2111 Series; WHEREAS, the Company desires to reopen the 2111 Series and has requested the Trustee to join it in the execution and delivery of this Third Supplemental Indenture in connection with the issuance by the Company of an additional $4,492,000 principal amount of Securities of the 2111 Series (the “Additional Notes,” and, together with the “Prior Notes,” the “Notes”), the form and substance of such Additional Notes and the terms, provisions and conditions thereof being identical, except to the extent set forth herein, to the form, substance, terms, provisions and conditions of the Prior Notes, as provided in the Base
